Case 4:21-cv-00264-SGC Document 32-1 Filed 04/12/21 Page 1 of 6            FILED
                                                                  2021 Apr-12 PM 05:05
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 4:21-cv-00264-SGC Document 32-1 Filed 04/12/21 Page 2 of 6
Case 4:21-cv-00264-SGC Document 32-1 Filed 04/12/21 Page 3 of 6
Case 4:21-cv-00264-SGC Document 32-1 Filed 04/12/21 Page 4 of 6
Case 4:21-cv-00264-SGC Document 32-1 Filed 04/12/21 Page 5 of 6
Case 4:21-cv-00264-SGC Document 32-1 Filed 04/12/21 Page 6 of 6
